Citation Nr: 0837035	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  07-15 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for chronic headaches, 
claimed as due to a motor vehicle accident in service.

2.  Entitlement to service connection for bilateral shoulder 
disorders, claimed as due to a motor vehicle accident in 
service.

3.  Entitlement to service connection for a left elbow 
disorder, claimed as due to a motor vehicle accident in 
service or as secondary to service-connected right wrist 
fracture.

4.  Entitlement to service connection for right elbow 
disorder, claimed as due to a motor vehicle accident in 
service or as secondary to service-connected right wrist 
fracture.

REPRESENTATION

Appellant represented by:	Maine Veterans' Services

ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The veteran had active service from October 1975 to October 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran has service connection in effect for status post 
Colles' fracture, right (non-dominant) wrist with moderate 
post-traumatic arthritis of the radial/carpal joint, 
evaluated as 10 percent disabling from March 24, 2005.


FINDINGS OF FACT

1.  The competent and probative medical evidence 
preponderates against a finding that the veteran has current 
chronic headache disability as a result of his motor vehicle 
accident in service.

2.  The competent and probative medical evidence 
preponderates against a finding that the veteran has current 
bilateral shoulder disability as a result of his motor 
vehicle accident in service.

3.  Based upon the preponderance of the competent and 
probative medical evidence of record, the veteran's current 
left elbow disability is not related to active military 
service or any incident thereof, was not manifested either in 
service or within one year after separation from service, and 
is not proximately due to or the result of the veteran's 
service-connected right wrist disability, on either a 
causation or aggravation basis.

4.  Based upon the preponderance of the competent and 
probative medical evidence of record, the veteran's current 
right elbow disability is not related to active military 
service or any incident thereof, was not manifested either in 
service or within one year after separation from service, and 
is not proximately due to or the result of the veteran's 
service-connected right wrist disability, on either a 
causation or aggravation basis.


CONCLUSIONS OF LAW

1.  A chronic headache disability was not incurred or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1111, 1112, 1131, 
5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310 (2008).

2.  A bilateral shoulder disability was not incurred or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1111, 1112, 1131, 
5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310 (2008).

3.  A left elbow disability was not incurred or aggravated by 
active service and cannot be presumed to have been incurred 
or aggravated in service, nor is it proximately due to, the 
result of, or aggravated by the veteran's service-connected 
right wrist disability.  38 U.S.C.A. §§ 1101, 1111, 1112, 
1131, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.310 (2008).

4.  A right elbow disability was not incurred or aggravated 
by active service and cannot be presumed to have been 
incurred or aggravated in service, nor is it proximately due 
to, the result of, or aggravated by the veteran's service-
connected right wrist disability.  38 U.S.C.A. §§ 1101, 1111, 
1112, 1131, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In May 2005, VA sent the veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  In addition, a March 2006 letter 
described how VA calculates disability ratings and effective 
dates.  

The Board finds that the contents of the May 2005 and March 
2006 letters satisfied the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist, including the requirements set forth by 
the Court in Dingess, supra.  While the March 2006 letter was 
sent subsequent to the initial adjudication of the claim, the 
defect in timing was cured by the subsequent readjudication 
of the claim in the May 2006 rating action and April 2007 
SOC.  In addition, the January 2006 and May 2006 rating 
decisions and April 2007 SOC explained the basis for the RO's 
action, and the SOC provided him with an additional 60-day 
period to submit more evidence. 

Thus, it appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

It is the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Moreover, the claimant has not demonstrated any 
error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this 
case.  See Sanders v. Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Facts and Analysis

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303(a) (2007). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as arthritis, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

Secondary service connection may also be established for 
disability which is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a).  
Similarly, any increase in severity of a non-service-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the non-service-connected 
condition, will be service connected.  See Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc).  In the latter instance, the 
non-service-connected disease or injury is said to have been 
aggravated by the service-connected disease or injury.  In 
cases of aggravation of a veteran's non-service-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation. 

However, VA will not concede that a non-service-connected 
disability was aggravated by a service-connected disability 
unless the baseline level of severity of the non-service-
connected condition is established by medical evidence 
created before the onset of aggravation or by the earliest 
medical evidence created at any time between the onset of 
aggravation and the receipt of medical evidence establishing 
the current level of severity of the non-service-connected 
condition.  The rating activity will determine the baseline 
and current levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level.  38 C.F.R. 
§ 3.310(b).  

The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra.  71 Fed. Reg. 
52,744 (Sept. 7, 2006) (now codified at 38 C.F.R. § 3.310(b) 
(2008)).  The present case predates the regulatory change.  
Regardless, based upon the facts in this case, neither 
version is more favorable, and the regulatory change does not 
affect the outcome herein.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

In the present case, the veteran contends that he has 
bilateral elbow and shoulder disorders, as well as chronic 
headaches, resulting from active service.  Specifically, the 
veteran claims these disorders resulted from a motorcycle 
accident in June 1977, which occurred in the line of duty.  
Alternatively, the veteran claims that his elbow disorders 
were caused or aggravated by his service connected right 
wrist disability.  Service connection was granted for the 
right wrist in an April 2007 rating decision. 

Because the veteran relates all of his claimed disorders to 
the June 1977 motorcycle accident which occurred during 
active service, the Board will first examine the veteran's 
service treatment records (STRs) to determine the nature of 
the accident and treatment for resulting injuries, as well as 
whether any of his current complaints existed during service.

The veteran's STRs confirm that he was involved in a 
motorcycle accident on June 5, 1977, while stationed at Fort 
Hood, Texas.  The veteran was negotiating a curve when his 
vehicle hit a slick oil spot on the road and he lost control.  
In a July 1977 signed statement, the veteran said that he 
flew over his bike and landed, striking the ground with his 
arms and helmet.   

An initial Chronological Record of Medical Care, dated the 
same day as the accident, shows that X-rays of the right 
wrist revealed a fracture of the distal radius.  There was 
also questionable depression of the skull, although that 
observation did not correlate clinically.  Multiple abrasions 
over the body were noted.  On June 7, 1977, an Operation 
Report shows that a closed reduction with pins and plaster of 
a Colles' fracture of the right wrist was performed.  A 
Kirschner wire was inserted across the base of the 
metacarpals of the wrist, and a second threaded Kirschner 
wire was placed across the olecranon.  X-rays showed the 
fracture to be satisfactorily reduced.  A Colles' fracture is 
defined as a fracture of the lower, or distal, end of the 
radius in which the lower fragment is displaced posteriorly.  
See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 753 (31st ed. 
2007).

A June 12, 1977, Chronological Record of Medical Care records 
that the veteran exhibited multiple abrasions on his left 
shoulder, forearm, wrist, and right upper arm, as well as a 
fracture of the right elbow and wrist with pins and a cast.  
A June 14, 1977, Chronological Record of Medical Care 
describes the veteran's injuries in greater detail, noting 
abrasions to the left shoulder, the posterior distal portion 
of the left elbow, the left wrist, and the heel of the left 
hand.  In addition, the veteran was wearing a cast that 
extended from his right elbow to the right hand.  A small 
abrasion was visible above the spica cast on the right elbow.  
The veteran's wounds were cleansed, and anti-bacterial 
ointment was applied.  

On July 12, 1977, over a month after the accident, a 
limitation of right elbow flexion was observed.  Physical 
therapy was prescribed.  By July 26, 1977, it was noted that 
the veteran had full range of motion of his right elbow 
within the limitations of his cast.    

The veteran's September 1979 separation examination reveals 
normal strength and range of motion of the upper extremities, 
and no problems with the elbows, wrists, or arms was noted on 
clinical evaluation.    

1.  Chronic Headaches

The veteran contends that he has chronic headaches as a 
result of the June 1977 motorcycle accident.  The only 
indication in the veteran's STRs that he may have hit his 
head during the accident is the June 5, 1977, Chronological 
Report of Medical Care describing a questionable depression 
of the skull, which was noted not to be clinically 
correlated, and the veteran's own July 1997 written statement 
saying that he was struck on his helmet when he landed after 
being thrown off the motorcycle.  He did not complain of head 
pain following the accident, nor is there any other mention 
in the STRs of complaints of headaches or head injury.  
Moreover, there is no record of headaches in the separation 
examination.

Following service, the first documentation of complaints of 
headaches was in an August 2004 treatment note from the Togus 
Maine VA Medical Center (VAMC).  The veteran presented to 
urgent care describing a long history of headaches.  Later 
that month, he told the doctor he had experienced severe pain 
in the top of his head and forehead for the past 3 years.  He 
was prescribed hydrocodone for the pain.    

In September 2004, the veteran underwent a headache 
evaluation at the Togus VAMC.  He said he had sustained a 
closed head injury in the 1977 motorcycle accident with no 
loss of consciousness, and had suffered from headaches since 
the accident.  The veteran described the headaches as a 
constant pain in the superior occipital region, relieved by 
marijuana use and singing.  Photophobia was noted on 
examination, but the veteran denied nausea and vomiting.  
Headaches were described as daily or several days apart, at 
an intensity level up to 8 or 9 out of 10.  The doctor 
recommended psychiatric evaluation as part of his headache 
treatment regimen.  

X-rays taken of the skull at the April 2007 VA examination 
revealed no indication of old fracture.  

As noted above, the veteran states that he has had headaches 
since the motorcycle accident in 1977.  However, there is no 
documentation of a head injury or headaches during service.  
Indeed, the first documented mention of headaches was in 
August 2004, 25 years after the veteran separated from active 
service.  The gap of many years in the record between his 
service and the complaints of headaches militates against a 
finding that the in-service motorcycle accident caused 
chronic disability, and also rebuts any assertion of 
continuity of symptomatology since separation from service.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Further, the veteran told his doctor at St. John Valley 
Health Center during a February 2005 examination that he 
believed his severe head pains were related to being hit on 
the head by a policeman 15 years earlier.  Therefore, 
continuity from service has not here been established, either 
through competent medical evidence or through the veteran's 
statements.   

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, can ultimately be considered 
competent, regardless of a lack of contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).

However, there are no competent opinions in the medical 
records relating the veteran's headaches to the 1977 
motorcycle accident.  Indeed, a neurologist at the Togus VAMC 
commented, during a May 2005 examination, that the headaches 
could most likely be attributed to chronic opiate and 
cannabis use.  Further, the April 2007 VA examiner stated 
that the headaches are not related to military service.  In 
sum, there is no medical evidence of a nexus between the 
veteran's current headaches and his military service.  

The Board recognizes the sincerity of the veteran's belief 
that he has a disability at this time which was caused by the 
motor vehicle accident in service.  However, the resolution 
of issues which involve medical knowledge, such as the 
diagnosis of a disability and the determination of medical 
etiology, require professional evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that the 
veteran's lay statements may be competent to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, supra.  However, in this case the STRs show no 
head injury resulting from the accident in service.  
Furthermore, the medical examination at the time of 
separation was negative for any pertinent abnormality, and 
there was a 25-year gap in time between separation and the 
first complaint of chronic headaches. 

In this case, the weight of the competent evidence is against 
a grant of service connection for chronic headaches.  While 
there is evidence of a current disability, the weight of the 
competent evidence is against a finding of a nexus between 
the current disability and active service.  Because the 
preponderance of the evidence is against the claim, there is 
no reasonable doubt to resolve in the veteran's favor.  

2.  Bilateral Shoulder Disability

Next, the Board will consider whether service connection can 
be granted for a bilateral shoulder disorder.  As noted 
above, the veteran's STRs reveal multiple abrasions to the 
left shoulder following the 1977 motorcycle accident.  Also, 
a large keloid scar was noted on the left shoulder at the 
September 1979 separation examination.  However, there is no 
other mention of shoulder pain or a shoulder disorder in the 
STRs.  

Following service, the veteran first mentioned shoulder pain 
in a September 2001 pre-surgical consultation at the Acadia 
Medical Arts Ambulatory Surgical Suite.  The consultation 
related to surgery for the left elbow.  There was no 
diagnosis or treatment rendered for the shoulders at that 
time.  

At the April 2007 VA examination, the veteran stated he 
occasionally had difficulty lying on his side due to pressure 
on his shoulders, but that the shoulders were essentially 
asymptomatic during activities of daily living.  X-rays 
revealed mild degenerative joint disease of the 
acromioclavicular joints bilaterally.  The examiner diagnosed 
bilateral impingement syndrome of the shoulders, opining that 
the shoulder disorder was related to age, lifestyle, and 
occupation rather than due to a single traumatic event or 
abrasions sustained in the 1977 motorcycle accident.  

With regard to the presumptive service connection provisions 
in the law for chronic diseases, the evidentiary record 
herein is negative for any manifestation of a shoulder 
disorder within the veteran's first post-service year.  Thus, 
because the evidence fails to establish any clinical 
manifestations of a shoulder disorder or arthritis within the 
applicable time period, the criteria for presumptive service 
connection on the basis of a chronic disease are not 
satisfied.  

As above, the Board acknowledges that the veteran is 
competent to give evidence about what he experienced; for 
example, he is competent to discuss his current pain and 
other experienced symptoms.  See, e.g., Layno v. Brown, 
supra.  Furthermore, lay evidence concerning continuity of 
symptoms after service, if credible, can ultimately be 
considered competent, regardless of a lack of contemporaneous 
medical evidence.  Buchanan v. Nicholson, supra.

As noted above, the first documentation of shoulder pain is 
found in a September 2001 consultation, 25 years after 
separation from service.  Such a gap of many years in the 
record between service and complaints of shoulder pain tends 
to militate against a finding that the in-service motorcycle 
accident caused chronic disability, and also rebuts any 
assertion of continuity of symptomatology since separation 
from service.  See Maxson v. Gober, supra.  Therefore, 
continuity has not here been established, either through 
competent medical evidence or through the veteran's 
statements.   

Moreover, there are no competent opinions in the medical 
records relating the veteran's shoulder disorder to the 1977 
motorcycle accident or to military service.  Indeed, the only 
medical opinion regarding the existence of a nexus between 
the shoulder disorder and active service is the negative 
opinion of the April 2007 VA examiner, discussed above.  

The Board recognizes the sincerity of the veteran's belief 
that he has a disability at this time which was caused by the 
motor vehicle accident in service.  However, the resolution 
of issues which involve medical knowledge, such as the 
diagnosis of a disability and the determination of medical 
etiology, require professional evidence.  See Espiritu v. 
Derwinski, supra.  It is true that the veteran's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, Buchanan v. Nicholson, supra.  However, in this 
case the STRs show only shoulder abrasions resulting from the 
accident in service, which, according to the VA examiner, 
could not have led to the veteran's current impingement 
syndrome.  Furthermore, the veteran's separation examination 
was negative for shoulder pain, and there was a 25-year gap 
in time between separation and the first complaint of 
shoulder discomfort. 

Therefore, the weight of the competent evidence is against a 
grant of service connection for a bilateral shoulder 
disorder.  Because the preponderance of the evidence is 
against the claim, there is no reasonable doubt to resolve in 
the veteran's favor.  

3.  Left Elbow

The veteran contends his current left elbow disorder is 
related to active service, specifically to the 1977 
motorcycle accident.  As discussed above, the STRs show that 
there were abrasions to the left elbow following the 
accident.  However, there is no other mention of left elbow 
pain or disability at any time during service.

Following service, a December 2004 Discharge Summary from the 
West Roxbury VAMC indicates the veteran underwent a left 
ulnar nerve transposition in July 1989.  That surgery was 
necessitated by an occupational injury, according to the 
January 2006 State of Maine Workers' Compensation Board 
decision in the file.  There are no records contemporaneous 
with that surgery.  

The veteran subsequently developed debilitating pain and 
decreased motion in the left elbow while working as an 
ironworker.  Indeed, on August 7, 2001, he had bilateral 
elbow pain, left greater than right, after lifting a 200-
pound rebar at work, according to a July 2005 treatment note 
from the Togus VAMC.  In November 2001, the veteran underwent 
arthroscopic debridement of adhesions, partial synovectomy, 
and arthrotomy with excision of a large osteochondral loose 
body at the Acadia Medical Arts Ambulatory Surgical Suite.  
X-rays and MRI films at the time showed osteoarthritic 
changes at the radial head and capitellum.  

The veteran apparently continued to have left elbow pain, as 
an MRI study was conducted in July 2003.  The MRI revealed 
prominent degenerative changes and small effusion.  There was 
tendinopathy and a possible partial tear involving the common 
flexor tendon group.  Another MRI of the left elbow was 
conducted in January 2004.  This revealed underlying 
osteoarthritis of the joint including a minimal amount of 
joint space narrowing and osteophyte formation, as well as 
mild epicondylitis over the lateral epicondyle.  

A West Roxbury VAMC Discharge Summary indicates the veteran 
underwent a second left elbow surgery in December 2004.  
Specifically, the surgery included excision of osteophytes.  
According to the operative note, this surgery was not 
preceded by any traumatic event.  Rather, the 2001 left elbow 
surgery had provided little, if any, relief of the veteran's 
pain.  He had osteophyte formation on the coronoid and 
olecranon, which limited his flexion and extension.  However, 
there is some suggestion in the January 2006 Maine Workers' 
Compensation Board decision that the veteran aggravated his 
bilateral elbow condition when he returned to work following 
the 2001 surgery as an agricultural production worker for a 
potato company.  There, his job involved repetitively lifting 
5-pound bags of potatoes and occasionally lifting 50-pound 
bags.  

Records show that the veteran continued to treat for 
bilateral elbow pain in 2005 and 2006 at the Togus and Boston 
VAMCs, the Cary Medical Center, and the St. John Valley 
Health Center.  His treatment regimen largely consisted of 
pain management with heavy doses of pain medication.  

A January 2006 treatment note from the Togus VAMC indicates 
that the veteran reported ongoing bilateral elbow pain 
despite past surgeries.  Repeat MRI scans showed residual 
osteophytes and edema.  At that time, he took Vicodin to help 
him sleep and engaged in activities such as mountain biking 
and snowshoeing.  He told the doctor he was applying for 
social security benefits, as he was unable to remain 
gainfully employed due to upper extremity pain.  The doctor 
diagnosed degenerative joint disease of the elbows with 
intractable pain, and recommended remaining active.

The veteran was afforded a VA examination in April 2007.  The 
examiner diagnosed post-traumatic arthritis of the left 
elbow, opining that this disorder was not attributable to 
active military service, but rather to the various industrial 
accidents following separation from active duty.  Further, 
the examiner stated that the bilateral elbow conditions were 
not caused by the right wrist fracture incurred in the 1977 
motorcycle accident, as the right wrist healed normally after 
treatment.  

With regard to the presumptive service connection provisions 
in the law for chronic diseases, the evidentiary record 
herein is negative for any manifestation of a left elbow 
disorder within the veteran's first post-service year.  Thus, 
because the evidence fails to establish any clinical 
manifestations of a left elbow disorder or arthritis within 
the applicable time period, the criteria for presumptive 
service connection on the basis of a chronic disease are not 
satisfied.  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown; Buchanan v. Nicholson, 
supra.

As noted above, the first documentation of left elbow 
treatment is in 1989 following an industrial accident.  
Subsequent surgeries in 2001 and 2004 were preceded by a 
second industrial accident occurring in August 2001.  The gap 
of many years in the record between service and treatment for 
the left elbow, in combination with the intervening 
industrial accidents, is contrary evidence against a finding 
that the motorcycle accident in service caused chronic 
disability, and also rebuts any assertion of continuity of 
symptomatology since separation from service.  See Maxson v. 
Gober, supra.  Therefore, continuity has not here been 
established, either through competent medical evidence or 
through the veteran's statements.   

Moreover, there are no competent opinions in the medical 
records relating the veteran's left elbow disorder to the 
1977 motorcycle accident, to military service, or to his 
service-connected right wrist disability.  Indeed, the only 
medical opinion regarding the existence of a nexus between 
the left elbow disorder and active service is the negative 
opinion of the April 2007 VA examiner, discussed above.  

The Board recognizes the sincerity of the veteran's belief 
that he has a disability at this time which was caused by the 
motor vehicle accident in service.  However, the resolution 
of issues which involve medical knowledge, such as the 
diagnosis of a disability and the determination of medical 
etiology, require professional evidence.  See Espiritu v. 
Derwinski, supra.  The veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation, as discussed above.  However, in this case 
the STRs show only left elbow abrasions resulting from the 
accident in service, with no other complaints or diagnoses 
regarding the left elbow.  Furthermore, the left elbow 
treatment received 10 years after separation from service was 
preceded by a non-military industrial accident. 

Thus, the weight of the competent evidence is against a grant 
of service connection for a left elbow disorder.  Because the 
preponderance of the evidence is against the claim, there is 
no reasonable doubt to resolve in the veteran's favor.

4.  Right Elbow

Finally, the veteran contends that his right elbow disorder 
is related to active military service, specifically to the 
June 1977 motor vehicle accident.  A June 12, 1977, treatment 
note contained in the veteran's STRs describe a fracture of 
the wrist and elbow resulting from the motorcycle accident.  
However, the June 1977 surgical report shows repair of a 
Colles' fracture, which is located at the distal end of the 
radius. i.e., near the hand.  Also, as described earlier, the 
veteran's STRs indicate that the right elbow had limited 
flexion following the motorcycle accident, which resolved 
with several weeks of physical therapy.  Indeed, a treatment 
note from the latter part of July 1977 indicates the veteran 
had full range of motion of the right elbow.  There were no 
findings of limited motion of the upper extremities at the 
September 1979 separation examination.  

In sum, it appears that any right elbow injury resulting from 
the 1977 motorcycle accident fully resolved by the time the 
veteran separated from active service.  Indeed, in an August 
2004 treatment note from the Boston VAMC, the veteran stated 
that his right elbow returned to normal following the 
motorcycle accident, and that he began developing elbow pain 
again only after beginning work following service as an iron 
worker.  

Similar to the left elbow, the veteran sustained numerous 
work-related injuries to the right elbow following separation 
from service.  Specifically, he injured both elbows while 
lifting a rebar in August 2001, as described above.  He 
reported right elbow pain to a doctor at the Acadia Medical 
Arts Ambulatory Surgical Suite in September 2001, two months 
prior to undergoing left elbow surgery, and was diagnosed 
with right elbow medial epicondylitis.  

A March 2003 MRI of the right elbow revealed a partial tear 
with surrounding high T2 signal intensity involving the 
common extensor tendon compatible with the veteran's history 
of lateral joint pain and epicondylitis.  

According to a July 2005 note from the Togus VAMC, the 
veteran underwent arthroscopic excision of an 
osteocartilaginous loose body in the posterior aspect of the 
right elbow in October 2003.  He began occupational therapy 
for the elbow at the Cary Medical Center following surgery 
but was discharged for non-compliance.    

As with the left elbow, the veteran continued to seek 
treatment for right elbow pain from 2004 to 2006.  Treatment 
consisted largely of oral pain medications.  Good range of 
motion with tenderness was noted in January 2006 at the Togus 
Maine VAMC.

With regard to the presumptive service connection provisions 
in the law for chronic diseases, the evidentiary record 
herein is negative for any manifestation of a right elbow 
disorder within the veteran's first post-service year.  Thus, 
because the evidence fails to establish any clinical 
manifestations of a right elbow disorder or arthritis within 
the applicable time period, the criteria for presumptive 
service connection on the basis of a chronic disease are not 
satisfied.  

The veteran is certainly competent to give evidence about 
what he experienced; for example, he is competent to discuss 
his current pain and other experienced symptoms.  See, e.g., 
Layno v. Brown, supra.  Furthermore, lay evidence concerning 
continuity of symptoms after service, if credible, can 
ultimately be considered competent, regardless of a lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 
supra.

As noted above, the first documentation of right elbow pain 
is in 2001 following an August 2001 industrial accident in 
which the veteran lifted a 200-pound rebar.  The gap of many 
years in the record between service and treatment for the 
right elbow, in combination with the intervening industrial 
accident, militates against a finding that the in-service 
motorcycle accident caused chronic disability, and also 
rebuts any assertion of continuity of symptomatology since 
separation from service.  See Maxson v. Gober, supra.  
Therefore, continuity has not here been established, either 
through competent medical evidence or through the veteran's 
statements.   

Moreover, the weight of the competent evidence does not 
demonstrate a connection between the veteran's current right 
elbow disorder and active service, or to his service-
connected right wrist disability.  

In the present case, the record of evidence contains a 
favorable opinion in the form of a May 2005 Independent 
Medical Examination by Dr. M. J. D., an orthopedic surgeon.  
Dr. D opined that the causation of the veteran's elbow 
osteoarthritis was multifactorial in nature, but that the 
1977 motorcycle accident resulted in open fracture treatment 
and internal fixation of the right elbow, which, according to 
Dr. D, would by definition lead to a traumatic arthritic 
condition.  

By contrast, the record of evidence also contains an April 
2007 VA examination, wherein the examiner opines that the 
right elbow medial epicondylitis is not related to active 
military service, but rather to various industrial injuries 
to the elbow following separation from service.  The examiner 
specifically notes in his report that the veteran 
"mistakenly thinks that he also had injured his right 
elbow" in the 1977 motorcycle accident.     

In cases such as this, where there are conflicting statements 
or opinions from medical professionals, it is within the 
Board's province to weigh the probative value of those 
opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993), the U.S. Court of Veterans Appeals stated:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . . As is true with 
any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the 
province of the adjudicators; . . . .

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Greater weight may be placed on one 
examiner's opinion over another depending on factors such as 
reasoning employed by the examiners and whether or not, and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  In addition, the thoroughness and detail of a 
medical opinion are among the factors for assessing the 
probative value of the opinion.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).

The Board finds that the unfavorable April 2007 opinion of 
the VA examiner carries a higher probative weight than the 
favorable opinion provided by Dr. D in May 2005.  The VA 
examiner, in addition to reviewing the claims file including 
STRs, based his opinion on the history provided by the 
veteran, as well as the 
25-year gap in time between inception of right elbow problems 
and his separation from service.    

By contrast, there is no indication that Dr. D had access to 
the veteran's STRs as part of his examination.  Indeed, Dr. D 
provides a very inclusive summary of the medical records he 
reviewed, and the summary does not contain any medical 
reports from the veteran's period of active service.  Thus, 
Dr. D did not have access to the June 1977 operative report 
which describes a diagnosis of a right wrist Colles' fracture 
rather than any elbow fracture in reaching his conclusion 
that the right elbow disorder began after the 1977 accident.  
Although one report in the STRs indicates there was both a 
wrist and elbow fracture, the more detailed descriptions of 
the veteran's injuries in the STRs specify a fracture of the 
right distal radius and a Colles' fracture, neither of which 
involve the elbow.  Therefore, Dr. D's opinion appears to be 
speculative at best.  Speculative medical opinions are 
insufficient to establish service connection.  See Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  

For these reasons, Dr. D's opinion is found to be less 
probative than the April 2007 VA examiner's opinion.  
Accordingly, the greater weight of the probative evidence 
fails to demonstrate a causal relationship between the 
current right elbow disorder and active service. 

Moreover, the April 2007 VA examiner opined that the 
veteran's right elbow disorder was not related to the right 
wrist injury incurred in the 1977 motorcycle accident, as the 
right wrist healed normally after the accident.  This is 
confirmed by the fact that there are no right wrist 
complaints following separation from service, and the STRs 
indicate that the veteran regained full range of motion of 
the right elbow with several weeks of physical therapy in 
July 1977.  Thus, the Board finds that the right elbow 
disorder was not caused by, secondary to, or aggravated by 
the 1977 right wrist injury.  

Recognizing the sincerity of the veteran's belief that he has 
a current disability which was caused by the accident in 
service, we reiterate that the resolution of issues involving 
medical knowledge require professional evidence, under 
Espiritu, supra.  Although lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation, under Jandreau and Buchanan, supra, in this case 
the STRs show limited flexion of the right elbow resulting 
from the accident in service, which resolved fully within a 
few weeks.  Indeed, the separation examination was negative 
for any findings of loss of range of motion of the right 
elbow, and the right elbow treatment received 25 years after 
separation from service was preceded by a non-military 
industrial accident. 

In this case, the weight of the competent evidence is against 
a grant of service connection for a right elbow disorder.  
Because the preponderance of the evidence is against the 
claim, there is no reasonable doubt to resolve in the 
veteran's favor.


ORDER

Service connection for chronic headaches, claimed as due to a 
motor vehicle accident in service, is denied.

Service connection for bilateral shoulder disorders, claimed 
as due to a motor vehicle accident in service, is denied.

Service connection for a left elbow disorder, claimed as due 
to a motor vehicle accident in service or as secondary to 
service-connected right wrist fracture, is denied.

Service connection for right elbow disorder, claimed as due 
to a motor vehicle accident in service or as secondary to 
service-connected right wrist fracture, is denied.



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


